Exhibit 10.2



JBG SMITH Properties



Amendment No. 3



to the
 

2017 Employee Share Purchase Plan

 

(As approved by the sole shareholder on July 10, 2017)

The 2017 Employee Share Purchase Plan of JBG SMITH Properties, effective July
17, 2017 (the “ESPP”), is hereby amended as follows, effective July 20, 2020:

1.The second sentence of Section 7 of the ESPP is hereby deleted in its entirety
and replaced with the following:

With respect to any Offering made under this Plan, an employee may authorize a
payroll deduction from 1% to up to a maximum of 15% of the Compensation the
employee receives during the Offering Period or such shorter period during which
deductions from payroll are made (such deductions to be in whole percentages);
provided, however, that an employee's payroll deductions may not exceed $25,000
in any calendar year.



2.Section 11(a) of the ESPP is hereby deleted in its entirety and replaced with
the following:

Number of Shares.  On the Offering Commencement Date of each Offering Period,
the Trust will grant to each eligible employee who is then a participant in the
Plan an option (an “Option”) to purchase on the last business day of such
Offering Period (the “Exercise Date”) at the applicable purchase price (the
“Option Price”) up to two-thousand (2000) Shares.



--------------------------------------------------------------------------------